Citation Nr: 1720144	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left knee strain with painful motion prior to August 10, 2015.
2.  Entitlement to a rating in excess of 10 percent for left knee strain with painful motion from August 10, 2015.
3.  Entitlement to a separate compensable rating for left knee strain with instability prior to August 10, 2015.
4.  Entitlement to a rating in excess of 10 percent for left knee strain with instability from August 10, 2015.
5.  Entitlement to an initial compensable rating for psoriasis prior to April 1, 2013, and in excess of 30 percent from that date. 
6.  Entitlement to an extraschedular rating for left knee strain with painful motion and instability (left knee disability). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, granted a claim for service connection for psoriasis and assigned a noncompensable rating, and denied the Veteran's claim for an increased, compensable rating for left knee strain.  The Veteran timely appealed both the initial rating assigned for psoriasis and the denial of the increased rating for left knee strain.

In a September 2016 rating decision, the RO awarded an increased rating for left knee strain with painful motion to 10 percent and assigned a separate 10 percent rating for left knee instability, both effective from August 10, 2015.  The RO also awarded an increased 30 percent rating for psoriasis, effective from April 1, 2013.  Despite these grants, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  These matters, therefore, remain on appeal before the Board.  As listed on the title page, the Board has recharacterized the issue of left knee strain on appeal to reflect the favorable September 2016 rating decision.

The Board notes that the Veteran also perfected appeals for the denial of service connection for bilateral hearing loss and tinnitus (as reflected in the November 2008 rating decision).  The Veteran's claim for service connection for tinnitus was granted in a December 2011 rating decision, as the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board also notes that the Veteran withdrew his claims for service connection for hearing loss and an increased rating for psoriasis in an October 2016 statement.  However, as to the issue of an increased rating for psoriasis, in the February 2017 hearing, the Board received testimony as to this issue and the Veteran indicated that he wished to continue the appeal.  Therefore, the Board finds that the Veteran's statement withdrawing his appeals does not apply to the issue of an increased rating for psoriasis.  However, the Board finds that the Veteran's statement withdrawing the appeals is effective as to the issue of service connection for bilateral hearing loss.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

The Board notes that additional evidence, namely a March 2017 knee and lower legs disability benefits questionnaire report, was received by the AOJ after the issuance of the most recent SSOC issued in September 2016.  Although the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary as this evidence is essentially cumulative of the evidence already in the claims file with regard to the appropriate schedular ratings to be assigned, and therefore not pertinent to the claims being decided herein.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").   It does not contain range of motion findings that differ in any significant way from prior examination findings.  Moreover, such examination was conducted in relation to the Veteran's claim for service connection for a right knee disability, claimed as secondary to his service-connected left knee disability.

As a final preliminary matter, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim for an initial increased rating for psoriasis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Veteran's increased rating claims for left knee sprain with painful motion and left knee instability are addressed in the decision below.  The issue of an extraschedular rating for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by painful motion of the left knee, but not compensable limitation of motion.

2.  Throughout the appeal period, the Veteran's left knee disability produced a slight knee lateral instability, which was characterized as knee giving way; however, the evidence does not show that these symptoms more nearly approximated moderate or severe lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability rating, but no higher, for left knee strain with painful motion prior to August 10, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes (DC) 5260 (2016).

2.  The criteria for entitlement to rating in excess of 10 percent for left knee strain with painful motion from August 10, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes (DC) 5260 (2016).

3.  The criteria for entitlement to a separate 10 percent disability rating, but no higher, for left knee strain with instability prior to August 10, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes (DC) 5257 (2016).

4.  The criteria for entitlement to a rating in excess of 10 percent for left knee strain with instability from August 10, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes (DC) 5257 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2008, the RO issued a letter notifying the Veteran about what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  The duty to notify has been met. 
Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, post-service private treatment records, and VA treatment and examination reports.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his left knee disability over the course of the appeal.  Moreover, his statements in support of the claims are of record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DCs 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require the presence of arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011), aff'd, 479 F. App'x 978 (Fed. Cir. 2012).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim seeking a higher rating for his service-connected left knee disability in March 2008.

The Veteran's left knee sprain with painful motion under Diagnostic Code 5260 is rated as noncompensable prior to August 10, 2015, and 10 percent from that date.  He was assigned a separate rating for left knee instability under Diagnostic Code 5257, effective from August 10, 2015.  

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R.    
§ 4.71a, DC 5261.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

VA General Counsel provided guidance in VAOPGCPREC 23-97 (July 1997) that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also clarified, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels, 1 Vet. App. 484.  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The terms slight, moderate, and marked as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A March 2008 magnetic resonance imaging (MRI) report noted minimal degenerative changes in the left knee joint, abnormal medial meniscus, probably bucket handle tear, significant tearing of the anterior cruciate ligament, and joint effusion of the left knee. 

An April 2008 VA treatment record reflects that the Veteran described progressive worsening of the pain in his left knee and episodes of "giving out" of his left knee when going up and down stairs.  He described his pain as 2 out of 10 during the visit and denied any locking symptoms in his knee.  He reported some occasional swelling.  Otherwise he was without complaints.  Physical examination revealed he ambulated with a mild antalgic gait.  There were no signs of effusion, erythema warmth, or swelling.  He had full left knee flexion and extension.  He was neurovascularly intact in his distal extremity and there was no varus or valgus instability.  He had a positive Lachman's test and equivocal anterior drawer test.  Posterior drawer and McMurray's tests were negative He had no medial or lateral joint tenderness.  The treating physician noted based on the MRI, the physician was surprised that he did not have any mechanical symptoms and did not seem to have any significant pain in his knees from his meniscal injury and that most of his pain seems to be coming from symptoms of possible instability. 

There were no signs of arthritis based on his standing knee x-rays performed.  The physician noted that he did not seem to have any symptoms from his meniscus tear.

In an October 2008 VA examination, the Veteran complained of pain in the left knee on a daily basis.  He reported swelling approximately two times per year and that it takes several weeks to resolve.  He denied heat or redness, and locking.  He reported giving way sensation of the left knee, mostly going down stairs and that pain increases with weather changes and prolonged periods of standing.  The examiner noted the Veteran stated his left knee condition does not have any effect on his occupation as he works for the Veterans' Hospital as a legal administrative specialist and was able to perform all job duties and all activities of daily routine.

Physical examination of the left knee revealed no gross or bony deformity.  There was no soft tissue swelling.  There was no effusion palpable.  Range of motion of extension was 0 degrees without pain, flexion was full at 140 degrees without pain.  There was no significant tenderness to palpation throughout the joint lines or parapatellar.  He had a positive Lachman's test and anterior drawer sign was mildly positive. 

After repetitive flexion and extension of the left knee joint was tested five times for increased pain, fatigue, weakness, and coordination and decreased range of motion, he had the same range of motion and no pain.

The examiner indicated that the Veteran did not describe flare-ups of knee pain, but rather, the pain was constant and chronic in nature, and occurs every day.  The examiner noted that the March 2008 MRI of the left knee revealed abnormal medial meniscus, probably bucket handled tear; significant tearing of the anterior cruciate ligament; joint effusion.  The examiner provided diagnoses of ACL tear and medial meniscus tear of the left knee.  

In a January 2012 VA treatment record, the Veteran reported that experienced more pain in the left knee, and that it had given out on him several times in recent months. 

The Veteran underwent an additional VA examination in August 2015.  His range of motion testing revealed left knee flexion of 115 degrees with objective evidence of painful motion that did not cause functional loss and extension was from 140 to 5 degrees with no objective evidence of painful motion.  No additional limitation in the range of motion, or functional loss or impairment was noted after three repetitions for both knees.  He did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  There was no evidence of pain with weight-bearing or crepitus.  Muscle strength and joint stability testing revealed normal results for both lower extremities.  He was noted as having a history of slight joint instability in the left knee, but no history of recurrent patellar subluxation or dislocation.  The examiner noted a left partial meniscal tear noted on MRI with no current symptoms.  It was noted the Veteran occasionally uses a knee brace.  There were no other abnormalities noted. 

During his February 2017 hearing, the Veteran contended that he experienced pain in his left knee since his March 2008 claim for an increased rating and as shown in the October 2008 VA examination report, and thus, the 10 percent ratings for his left knee pain and instability should be granted from the date of his initial March 2008 claim.  The Veteran, through his representative, also reported that there were inconsistences in the October 2008 VA examination report, as it noted the Veteran's reported flare-ups, but later states that he did not describe flare-ups.  In addition, the Veteran indicated the ACL tear as noted in the March 2008 MRI is consistent with the Veteran's report of constant pain and instability since the date of his claim.

Regarding the Veteran's left knee strain with painful motion, as noted above, when evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, cited above, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, a compensable 10 percent rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59  for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015). 

Throughout the period on appeal, the Veteran's left knee produced range of motion no less than 110 degrees, and constant pain, worsened during flare-ups, especially after prolonged walking or going up and down the stairs.  In light of the lay and medical evidence of record and the Court's decision in Burton and Petitti, the Board finds that the Veteran is entitled to the assignment of a 10 percent disability rating for left knee for the entire period on appeal based upon painful motion under DC 5260.  The 10 percent rating contemplates the Veteran's symptoms, as well as his report of flare-ups, as the rating criteria entails flexion limitation to 45 degrees and the Veteran has not shown flexion limitation less than 110 degrees.  The above evidence reflects that the flare-ups have not resulted in additional limitation of motion more nearly approximating a compensable rating for either limitation of flexion or extension under DCs 5260 or 5261.

Regarding the Veteran's left knee instability, the Board also finds the separate 10 percent rating is warranted for the entire appeal period.  Here, the March 2008 and October 2008 VA examination reports confirmed that the Veteran had ACL and medial meniscus tears, as well as the Veteran's lay report of instability endorsed as "giving way" in an April 2008 VA treatment record.  The Board also finds that a rating higher than 10 percent is not warranted for left knee instability for the entire appeal period.  There was a specific finding of slight instability on the August 2015 VA examination and normal or near normal instability findings.  These findings are consistent with the 10 percent rating currently assigned under Diagnostic Code 5257 for slight lateral instability and do not more nearly approximate moderate or severe instability such as that manifested by 2+ (5 to 10mm) or 3+ (10 to 15mm), respectively.  Thus, the medical and lay evidence reflects competent evidence of instability in the left knee, and thus, warrants a 10 percent rating, but no higher, for the entire appeal period under DC 5257.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the left knee disability renders him unemployable, nor does the Veteran assert that he is unemployable.  Further, the Veteran indicated in his October 2008 VA examination that his left knee condition does not have any effect on his occupation as he works for the Veterans' Hospital as a legal administrative specialist and was able to perform all job duties and all activities of daily routine.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

In conclusion, the 10 percent ratings for left knee painful motion and instability are warranted for the entire appeal period.  The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for disability ratings higher than those already assigned for the Veteran's left knee painful motion and instability.  Moreover, there is no evidence or argument that any higher rating is warranted for the left knee disability under any potentially applicable diagnostic code.  


ORDER

Entitlement to a 10 percent disability rating, but no higher, for a left knee strain with painful motion prior to August 10, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for left knee strain with painful motion from August 10, 2015 is denied.

Entitlement to a separate 10 percent disability rating, but no higher, for left knee strain with instability prior to August 10, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for left knee strain with instability from August 10, 2015 is denied.

REMAND

The March 2017 VA examination report noted that the Veteran's left knee disability impacts his ability to work in that he cannot walk 100 yards; has difficulty getting up and down from floor.  In his November 2009 notice of disagreement, the Veteran indicated that as a result of his left knee disability, he was unable to return to manual labor and started working at a telephone call center for much lower pay than when he was previously in sales.

In exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

The above evidence reflects that the Veteran experiences left knee symptoms not contemplated by the schedular criteria and that could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his left knee disability should be referred to the Under Secretary for Benefits or the Director of Compensation Service.  

Accordingly, the issue of an extraschedular rating for left knee disability is REMANDED for the following action:

1.  After undertaking any appropriate development, refer the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the left knee disability to the Director of Compensation Service.

2.  After considering any additional evidence received and conducting any development deemed appropriate, adjudicate the issue of an extraschedular rating for left knee disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


